Exhibit 3.2 Updated as of October 15, 2015 AMENDED AND RESTATED BYLAWS OF DETERMINE, INC., A DELAWARE CORPORATION TABLE OF CONTENTS PAGE ARTICLE I OFFICE AND RECORDS 1 Section 1.1 Delaware Office 1 Section 1.2 Other Offices 1 Section 1.3 Books and Records 1 ARTICLE II STOCKHOLDERS 1 Section 2.1 Annual Meeting 1 Section 2.2 Special Meeting 1 Section 2.3 Place of Meeting 1 Section 2.4 Notice of Meeting 1 Section 2.5 Quorum and Adjournment 1 Section 2.6 Proxies 2 Section 2.7 Notice of Stockholder Business and Nominations 2 Section 2.8 Procedure for Election of Directors 3 Section 2.9 Inspectors of Elections; Opening and Closing the Polls 4 Section 2.10 Consent of Stockholders in Lieu of Meeting 4 ARTICLE III BOARD OF DIRECTORS 4 Section 3.1 General Powers 4 Section 3.2 Number, Tenure and Qualifications 5 Section 3.3 Regular Meetings 5 Section 3.4 Special Meetings 5 Section 3.5 Notice 5 Section 3.6 Conference Telephone Meetings 5 Section 3.7 Quorum 5 Section 3.8 Vacancies 5 Section 3.9 Committee 6 Section 3.10 Removal 6 ARTICLE IV OFFICERS 6 Section 4.1 Elected Officers 6 Section 4.2 Election and Term of Office 6 Section 4.3 Chairman of the Board 6 Section 4.4 President and Chief Executive Officer 6 Section 4.5 Secretary 7 Section 4.6 Treasurer 7 Section 4.7 Removal 7 Section 4.8 Vacancies 7 ARTICLE V STOCK CERTIFICATES AND TRANSFERS 7 Section 5.1 Stock Certificates and Transfers 7 ARTICLE VI INDEMNIFICATION 8 Section 6.1 Right to Indemnification 8 Section 6.2 Prepayment of Expenses 8 Section 6.3 Claims 8 Section 6.4 Nonexclusivity of Rights 8 Section 6.5 Amendment or Repeal 8 Section 6.6 Other Indemnification and Prepayment of Expenses 8 ARTICLE VII MISCELLANEOUS PROVISIONS 9 Section 7.1 Fiscal Year 9 Section 7.2 Dividends 9 Section 7.3 Seal 9 Section 7.4 Waiver of Notice 9 Section 7.5 Audits 9 Section 7.6 Resignations 9 Section 7.7 Contracts 9 Section 7.8 Proxies 9 Section 7.9 Authority of Board Resolutions 10 ARTICLE VIII AMENDMENTS 10 Section 8.1 Amendments 10 ARTICLE I OFFICES AND RECORDS Section 1.1 Delaware Office . The registered office of the Corporation in the State of Delaware shall be located in the City of Dover, County of Kent. Section 1.2 Other Offices . The Corporation may have such other offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the Corporation may from time to time require. Section 1.3 Books and Records . The books and records of the Corporation may be kept at the Corporation’s headquarters in San Jose, California or at such other locations outside the State of Delaware as may from time to time be designated by the Board of Directors. ARTICLE II STOCKHOLDERS Section 2.1 Annual Meeting . The annual meeting of the stockholders of the Corporation shall be held at such date, place and/or time as may be fixed by resolution of the Board of Directors. Section 2.2 Special Meeting . A special meeting of the stockholders of the corporation may be called only by the President or by the Board of Directors pursuant to a resolution adopted by a majority of the total number of directors which the Corporation would have if there were no vacancies (the “Whole Board”). Section 2.3 Place of Meeting . The Board of Directors may designate the place of meeting for any meeting of the stockholders. If no designation is made by the Board of Directors, the place of meeting shall be the principal office of the Corporation. Section 2.4 Notice of Meeting . Written or printed notice, stating the place, day and hour of the meeting and the purposes for which the meeting is called, shall be prepared and delivered by the Corporation not less than ten days nor more than sixty days before the date of the meeting, either personally, or by mail, to each stockholder of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail with postage thereon prepaid, addressed to the stockholder at his address as it appears on the stock transfer books of the Corporation. Such further notice shall be given as may be required by law. Meetings may be held without notice if all stockholders entitled to vote are present (except as otherwise provided by law), or if notice is waived by those not present. Any previously scheduled meeting of the stockholders may be postponed and (unless the Certificate of Incorporation otherwise provides) any special meeting of the stockholders may be cancelled, by resolution of the Board of Directors upon public notice given prior to the time previously scheduled for such meeting of stockholders. Section 2.5 Quorum and Adjournment . Except as otherwise provided by law or by the Certificate of Incorporation, the holders of a majority of the voting power of the outstanding shares of the Corporation entitled to vote generally in the election of directors (the “Voting Stock”), represented in person or by proxy, shall constitute a quorum at a meeting of Stockholders, except that when specified business is to be voted on by a class or series voting separately as a class or series, the holders of a majority of the voting power of the shares of such class or series shall constitute a quorum for the transaction of such business. The chairman of the meeting or a majority of the shares of Voting Stock so represented may adjourn the meeting from time to time, whether or not there is such a quorum (or, in the case of specified business to be voted on by a class or series, the chairman or a majority of the shares of such class or series so represented may adjourn the meeting with respect to such specified business). No notice of the time and place of adjourned meetings need be given except as required by law. The stockholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. Page 1 Section 2.6 Proxies . At all meetings of stockholders, a stockholder may vote by proxy executed in writing by the stockholder or as may be permitted by law, or by his duly authorized attorney-in-fact. Such proxy must be filed with the Secretary of the Corporation or his representative at or before the time of the meeting. Section 2.7 Notice of Stockholder Business and Nominations . A.
